DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/912,143, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Only a portion of the provisional application is in the English language, and that which can be understood does not appear to disclose (i) a metasurface comprising a plurality of nanostructures having a sub-wavelength dimension that is less than a central wavelength in an operation wavelength band, (ii) “a deflection property of … [only] some regions of the first lens surface [are opposite] the second lens surface”.  As to the latter limitation, the provisional application states “two meta-surfaces with diffraction/refraction angle profiles that cancel each other can be formed” and does not support the full scope of Claim 1 in which only some regions provide an opposite deflection property.  Analogous language is in independent claims 17, 19, and 32. Further, there are a number of other limitations in the dependent claims that do not appear to have support in the provisional application ‘143 – see claims 2-3, 5-10, 14-16, 20-22, 24-30

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/20 and 5/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 17, and 19 recite “opposite” in describing “a deflection property” of the first lens and the second lens. The claims do not clearly define “opposite” as either (1) a physical relationship between the portion of the lenses providing a deflection property, or (2) a description of the deflection property itself provided by the lenses.
For the former (1) interpretation, the claim is limited as providing lens surfaces deflecting light in regions geometrically opposite relative – such as relative to a plane through the optical system (see figure below).

    PNG
    media_image1.png
    310
    256
    media_image1.png
    Greyscale

For the latter (2) interpretation, the claim is limited as providing lens surfaces deflecting light such that the deflection property is itself opposite – such opposite deflection angles (see Claim 32 and figure below).
The metes and bounds of the claim cannot be determined with the use of “opposite” having mutually exclusive interpretations defining distinct apparatuses/systems.
Claims 1-16, 18, and 20-31 are rejected as being dependent on claims reciting the indefinite language.  Claim 32 is not rejected as indefinite as the claim clearly defines “opposite” as a description of the difference between deflection angles provided by the lens surfaces.

    PNG
    media_image2.png
    409
    704
    media_image2.png
    Greyscale



Claims 2 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the at least some regions of the first lens surface and the second lens surface comprise regions from centers of the first lens surface and the second lens surface to half of each of effective diameters of the first lens surface and the second lens surface”.  As can best be understood, the claim does not appear to further limit the base claim as the language limits the at least some regions a being on the lens surface.  In particular, the requirement for regions to be “from centers of … to half of the effective diameters of” appears to limit the regions as being within a whole surface of the lens because a whole surface may be described as from a center to a radius.  This language is not rejected under 35 U.S.C. 112(d) for failing to further limit the base claim as it appears that this is a bona fide effort to limit the base claim, and it is believed that the metes and bounds of the language presented is not as intended and cannot be understood as definite.  Claim 26 has analogous language and limitations on the claimed “regions”.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a difference between a deflection angle of incident light of the first lens surface and a deflection angle of the second lens surface is in a range from -30° to 30°”, and the claim, by dependence on Claim 1, also recites “a deflection property of the first lens surface and a deflection property of the second lens surface based on positions of incident light are opposite to each other in at least some regions of the first lens surface and the second lens surface” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a pre-medium position of a light path along an arrangement order of the plurality of lens elements” and “a post-medium position of the light path along the arrangement order of the plurality of lens elements”.  The metes and bounds of the claim are not clearly defined as the meaning of “medium” has mutually exclusive interpretations that would define distinct inventions.  A person having ordinary skill in the art would generally understand “medium” to reference an intervening substance or material in the context of optical and metasurface systems.  Further, an artisan would not generally use “medium” to describe a physical location within an optical system such as a geometric mid-point or central image plane.  The phrasing that “pre-medium” and “post-medium” (1) describes a position, and (2) is “of a light path along … lens elements” appear to evidence that Applicant perhaps means to define meta lenses on either side of a geometric mid-point within the optical system.  There is no further specificity as to the meaning of the “medium” if it is intended to describe a mid-point position within the optical system.  It is unclear if “medium” is intended to be a generic region, or intended to be a specific central image plane location, or intended to be determined by a median count of optical surfaces in the optical system, or some other geometric relationship to the overall optical system.
As the Specifications evidences that meta lenses are formed such that metasurfaces are on incident surfaces, exiting surfaces, or both of a medium, the broadest reasonable interpretation of the invention will be that meta lenses are provided relative to a physical medium/substrate as claimed.
Claims 20-31 are rejected as dependents that do not cure the indefiniteness of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 14-15, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,482,796 to Arbabi et al. (hereinafter Arbabi).
Regarding claims 1 and 32, Arbabi discloses a meta lens comprising: a first lens surface (metasurface 11, Fig. 1); and a second lens surface (metasurface 12, Fig. 1) opposite to the first lens surface (across spacer 13, Fig. 1), wherein at least one of the first lens surface and the second lens surface is a metasurface comprising a plurality of nanostructures (“periodic structure 300 comprises a plurality of 0.4 μm tall circular silicon posts”, “posts are arranged in a hexagonal lattice with a lattice constant of 0.34 μm”) having a sub-wavelength dimension that is less than a central wavelength (λ=633 nm wavelength; col. 6, ll. 35-64) in an operation wavelength band of the meta lens, and wherein a deflection property of the first lens surface (divergence from metasurface 11, Fig. 1) and a deflection property of the second lens surface (convergence from metasurface 12, Fig. 1) based on positions of incident light are opposite to each other in at least some regions of the first lens surface and the second lens surface (above a central optical axis, beams are deflected upwardly by metasurface 11 and downwardly by metasurface 12 and are thus opposite, Fig. 1).
Regarding claim 2, Arbabi discloses the at least some regions of the first lens surface and the second lens surface comprise regions from centers of the first lens surface and the second lens surface to half of each of effective diameters of the first lens surface and the second lens surface (portions of metasurfaces 11 and 12 within the lateral extent of substrate 15 are central regions of lenses, Fig. 1).
Regarding claim 3, Arbabi discloses the first lens surface (metasurface 12, Fig. 1) is configured to deflect incident light in a direction toward an optical axis (center ray of beam shown, Fig. 1), and a magnitude of a deflection angle gradually increases from a center to a periphery of the first lens surface in a radial direction thereof (necessarily true to focus to a point 18, Fig. 1), and wherein the second lens surface (metasurface 11, Fig. 1) is configured to deflect incident light in a direction away from the optical axis (Fig. 1), and a magnitude of a deflection angle gradually increases from a center to a periphery of the second lens surface in a radial direction thereof (Fig. 1).  This rejection switches the correspondence of the claimed first and second lens surfaces with the prior art, though anticipation of the base Claim 1 is analogous.
Regarding claim 4, Arbabi discloses at two opposite positions of the first lens surface and the second lens surface, a deflection direction of incident light on the first lens surface and a deflection direction of incident light on the second lens surface are opposite to each other with respect to a direction of an optical axis of the meta lens (diverging metasurface 11 and converging metasurface 12, Fig. 1).
Regarding claim 5, Arbabi discloses at two opposite positions of the first lens surface and the second lens surface, a difference between a deflection angle of incident light of the first lens surface and a deflection angle of the second lens surface is in a range from – 30° to 30° (central ray has 0° of deflection as it is a straight line, Fig. 1).
Regarding claim 8, Arbabi discloses the first lens surface is a first metasurface comprising a plurality of first nanostructures arranged in a first shape distribution, and wherein the second lens surface is a second metasurface comprising a plurality of second nanostructures arranged in a second shape distribution that is different from the first shape distribution (metasurface shape distributions are necessarily difference evidenced by the production of opposite optical effects seen in Fig. 1; “A refractive property of the first metasurface and/or the second metasurface may relate to a parameter associated with the periodic or quasi-periodic arrays of each. For example, the parameter associated with the periodic or quasi-periodic array may comprise a size and/or a shape of a lattice feature of the periodic or quasi-periodic array”; col. 2, ll. 56-64).
Regarding claim 9, Arbabi discloses the first metasurface has a positive refractive power (metasurface 12 is converging, Fig. 1) and the second metasurface has a negative refraction power(metasurface 11 is diverging, Fig. 1). This rejection switches the correspondence of the claimed first and second lens surfaces with the prior art, though anticipation of the base Claim 1 is analogous.
Regarding claim 10, Arbabi discloses the meta lens has an integral structure including one substrate (“periodic structure 300 comprises a plurality of 0.4 μm tall circular silicon posts, which are disposed over a 3 μm thick silicon dioxide membrane”, Figs. 5A-5B; col. 6, ll. 35-64).
Regarding claim 11, Arbabi discloses the first lens surface is the metasurface comprising the plurality of nanostructures (metasurface 11 described as a “periodic structure 300 comprises a plurality of 0.4 μm tall circular silicon posts, which are disposed over a 3 μm thick silicon dioxide membrane”, Figs. 1, 5A-5B; col. 6, ll. 35-64), and wherein the second lens surface is a refractive-type lens surface of a refractive lens having a curved surface (metasurface 12 is refractive according to “A refractive property of the first metasurface and/or the second metasurface may relate to a parameter associated with the periodic or quasi-periodic arrays of each”, Figs. 1; col. 8, ll. 46-54).  Transmissive metasurfaces are refractive.  The smooth, curved lens surfaces depicted in some of Applicant’s embodiments are not the only refractive surfaces captured in this language as presented.
Regarding claim 14, Arbabi discloses the plurality of nanostructures comprise: a column-shape structure comprising a material having a refractive index different from a refractive index of a neighboring material, or a hole structure engraved inside of a medium layer with a preset refractive index in a column structure (Figs. 5A-5B).
Regarding claim 15, Arbabi discloses the plurality of nanostructures are provided in two layers (lenses 120 and 130 corresponding to lenses , and wherein nanostructures among the plurality of nanostructures provided in different layers among the two layers comprise materials of different refractive indices.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,946,051 to Han et al. (hereinafter Han).
Regarding claim 17, Han discloses an imaging lens comprising: at least one refractive  lens (lens 130, Fig. 3-5); and a meta lens (lenses 110 and 120) comprising: a first lens surface (lens 110, Fig. 3-5); and a second lens (lens 120, Fig. 3-5) surface opposite to the first lens surface (Figs. 3-5), wherein at least one of the first lens surface and the second lens surface is a metasurface comprising a plurality of nanostructures (“nanostructures 122 may be provided on a surface of a substrate the second optical device 120 facing the image plane S1”; col. 5, ln. 43-col. 8, ln. 37) having a sub-wavelength dimension that is less than a central wavelength in an operation wavelength band of the meta lens (“the interval T between the nanostructures 112 may be equal to or less than ¾ or ⅔ of the operating wavelength of the imaging apparatus 100 or may be equal to or less than ½ of the operating wavelength” & “a height h of each of the nanostructures 112 may be equal to or less than ⅔ of the operating wavelength”, Fig. 11; col. 10, ll. 41-51) and wherein a deflection property of the first lens surface (“nanostructures 122 provided on a surface of the substrate of the second optical device 120 may be designed so that the second optical device 120 functions as a lens having negative refractive power”) and a deflection property of the second lens surface based on positions of incident light are opposite (“nanostructures 132 provided on a surface of a substrate of the third optical device 130 may be designed so that the third optical device 120 functions as a lens having positive refractive power”; col. 5, ln. 43-col. 8, ln. 37) to each other in at least some regions of each of the first lens surface and the second lens surface.
Regarding claim 18, Han discloses an image sensor configured to convert an optical image formed by the imaging lens into an electric signal (light measurer 200, Fig. 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-13, 15-16, 19, 21-29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2021/0149081 to Groever et al. (hereinafter Groever) in view of US Pat. No. 11,092,717 to Capasso (hereinafter Capasso ‘717).
Regarding claims 1, 19 and 32, Groever discloses an imaging lens comprising a plurality of lens elements (Fig. 3A), the imaging lens comprising: a plurality of refractive lenses (collimator 310, objective 360, tube lens 370, Fig. 3A); a first meta lens (meta lens 110 of meta doublet 350, Figs. 1A & 3A) provided in a pre-medium position of a light path along an arrangement order of the plurality of lens elements (Figs. 1A & 3A), the first meta lens comprising a first metasurface comprising a plurality of nanostructures (meta lens 110 of meta doublet 350, Figs. 1A-1G & 3A); a second meta lens (meta lens 120 of meta doublet 350, Figs. 1A & 3A), provided at a post-medium position of the light path along the arrangement order of the plurality of lens elements (Figs. 1A & 3A), wherein the second meta lens is a meta lens (meta lens 120 of meta doublet 350, Figs. 1A & 3A), the second meta lens comprising: a second lens surface opposite to the first lens surface, wherein at least one of the first lens surface and the second lens surface is a metasurface comprising a plurality of nanostructures having a sub-wavelength dimension (meta lens 120 of meta doublet 350, Figs. 1A-1G & 3A), and wherein a deflection property of the first lens surface and a deflection property of the second lens surface based on positions of incident light are opposite to each other in at least some regions of each of the first lens surface and the second lens surface (Figs. 1A).
Groever discloses the claimed invention as cited above though does not explicitly disclose a first meta lens and a second meta lens comprising a first lens surface and a second lens surface with nanostructures.
Capasso discloses: a first meta lens and a second meta lens comprising a first lens surface and a second lens surface with nanostructures (“meta-lenses 642a, 642b may be stacked (either as two meta-lens units in a single fabricated meta-lens, or as two separately fabricated meta-lenses)” & “the meta-lens 642c may be at a distance from the meta-lens 642b“, Fig. 14D; col. 20, ll. 47-64).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide multiple meta-lenses as taught by Capasso with the system as disclosed by Groever.  The motivation would have been to correct for aberrations (col. 21, ll. 50-64).
Regarding claim 11, Groever discloses the claimed invention as cited above though does not explicitly disclose the first lens surface is the metasurface comprising the plurality of nanostructures, and wherein the second lens surface is a refractive-type lens surface of a refractive lens having a curved surface.
Capasso discloses the first lens surface is the metasurface comprising the plurality of nanostructures, and wherein the second lens surface is a refractive-type lens surface of a refractive lens having a curved surface (“lens 652 may be at distance from one or both meta-lenses 652a, 652b or may be positioned against one or both meta-lenses 652a, 652b”, Fig. 14E; col. 20, ll. 60-67).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a refractive lens and meta-lens as taught by Capasso with the system as disclosed by Groever.  The motivation would have been to correct for aberrations (col. 21, ll. 50-64).
Regarding claims 12 and 13, Capasso discloses the refractive-type lens surface has a curved shape (Fig. 14E), and wherein a shape distribution of the plurality of nanostructures is configured such that the metasurface has a positive refractive power (“the meta-lens has a phase profile of a spherical lens, an infinity-corrected lens, a point-to-point lens, or a bi-convex lens. In some embodiments, the meta-lens can be configured to focus collimated light to a point, focus collimated light to a line, focus uncollimated light to a point, focus uncollimated light to a line, focus light from a point to a point, focus light from a spot to a spot, or focus light from a line to a line”) and the plurality of nanostructures are provided on a surface of the refractive lens opposite to the curved surface (“the meta-lens has a phase profile of a spherical lens, an infinity-corrected lens, a point-to-point lens, or a bi-convex lens. In some embodiments, the meta-lens can be configured to focus collimated light to a point, focus collimated light to a line, focus uncollimated light to a point, focus uncollimated light to a line, focus light from a point to a point, focus light from a spot to a spot, or focus light from a line to a line”).
While Capasso does not disclose the combination of a concave refractive lens and a positive meta lens, the combination would have been obvious to one having ordinary skill in the art.  As it it recognized, in Groever, that the combination of a diverging and converging lens would have been an obvious combination of art, the particular combination of a diverging refractive lens and converging meta lens would not have provided an unexpected result in the claimed invention.  It is recognized in art that the motivation to provide refractive-surface lenses is to reduce costs and complexity, leveraging legacy infrastructure and ubiquitous manufacturing techniques for optical components.  Further, it is recognized in the art that meta lenses are more compact, generally light-weight, and the added complexity of the optical component allows for the reduction in the number of components and/or aberration correction.
Regarding claim 15, Groever discloses the plurality of nanostructures are provided in two layers (lenses 110 and 120, Fig. 1A). 
Groever discloses the claimed invention as cited above though does not explicitly disclose nanostructures among the plurality of nanostructures provided in different layers among the two layers comprise materials of different refractive indices.
Capasso discloses nanostructures among the plurality of nanostructures provided in different layers among the two layers comprise materials (“he phase profiles of the nanostructures that vary are realized by varying orientations of the nanostructures, dimensions of the nanostructures, sizes of the nanostructures, aspect ratios of the nanostructures, materials of the nanostructures, spatial arrangement of the nanostructures, shapes of the nanostructures, or a combination of two or more thereof”; col. 3, ll. 49-62) of different refractive indices (refractive index impacts phase according to cols. 17-18).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide varied materials as taught by Capasso with the system as disclosed by Groever.  The motivation would have been to specifically tailor the phase shift in space to the application, such as aberration correct, focal length, etc. in the optical system (col. 3, ll. 49-62).
Regarding claim 16, Groever discloses the claimed invention as cited above though does not explicitly disclose nanostructure height.
Capasso discloses with respect to the central wavelength λ0 in the operation wavelength band of the meta lens, a height of the plurality of nanostructures is greater than λ0 and less than 10 λ0 (H=600nm, visible wavelengths from 405nm to 532nm to 660nm; col. 11, ll. 26-44).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed nanostructure height as taught by Capasso with the system as disclosed by Groever.  The motivation would have been to specifically tailor the amount of phase shift in space to the application, such as aberration correct, focal length, etc. in the optical system (col. 3, ll. 49-62).
Regarding claim 21, Groever discloses a shape distribution of nanostructures of the first metasurface is configured such that the first meta lens operates as a convex lens (divergence of rays, Fig. 1A) in a range from a center to half of an effective diameter of the first meta lens (Fig. 1A-1G).
Regarding claims 22 and 29, Groever discloses a range of an angle at which the first meta lens deflects incident light is from -5° to +5° (0° deflection is within the claimed range; Fig. 1A).
Regarding claim 23, Groever discloses the second meta lens has an integral structure comprising a substrate with a first surface and a second surface that is opposite to the first surface (meta lens 120 of meta doublet 350, Figs. 1A & 3A).
Regarding claim 24, Groever discloses the second meta lens (meta doublet 350, Figs. 1A & 3A) comprises: a second metasurface (meta surface 110, Fig. 1A & 3A) comprising a plurality of nanostructures arranged in a second shape distribution on the first surface (“lengths, widths, and heights of the nano-fins may be substantially the same among the nano-fins of the same meta-lens 110 or 120 … the rotations (also referred to as orientations) of the nano-fins may be different”, Figs. 1A-1G; [0066]), and a third metasurface (meta surface 120, Fig. 1A & 3A) comprising a plurality of nanostructures arranged in a third shape distribution that is different from the second shape distribution on the second surface (“lengths, widths, and heights of the nano-fins may be substantially the same among the nano-fins of the same meta-lens 110 or 120 … the rotations (also referred to as orientations) of the nano-fins may be different”, Figs. 1A-1G; [0066]).  Note, this rejection relies on the teachings shown in view of Claim 19 above wherein Capasso evidences the obviousness of providing three meta lenses – a single and a doublet lens combination.
Regarding claims 7 and 25, Groever discloses with respect to a central wavelength (visible light approximately 500nm) of an operation wavelength band of the second meta lens, a distance between the second metasurface and the third metasurface is greater than 100λ0 and less than 1,0000 λ0 (“substrate 105 may be, e.g., a glass (e.g., silicon dioxide (SiO.sub.2)) substrate having thickness of from about 0.2 millimeters (mm) to about 0.6 mm, from about 0.1 mm to about 1 mm, from about 0.05 mm to about 2 mm, or from about 0.01 mm to about 5 mm”; [0065]).
Regarding claim 26, Groever discloses the at least some regions of the second meta lens comprises regions from centers of the second metasurface and the third metasurface to half of each of effective diameters of the second metasurface and the third metasurface (Figs. 1A & 3A).
Regarding claim 27, Groever discloses the second metasurface is configured to deflect incident light in a direction toward an optical axis (meta lens 120 is converging, Fig. 1A), and a magnitude of a deflection angle gradually increases from a center to a periphery of the second metasurface in a radial direction of the second metasurface (shown in Fig. 1A and also necessarily true for focusing to a focal point as shown in Fig. 1A), and wherein the third metasurface is configured to deflect incident light in a direction away from the optical axis (meta lens 110 is diverging as shown in Fig. 1A), and a magnitude of a deflection angle gradually increases from a center to a periphery of the third metasurface in a radial direction of the third metasurface (shown in Fig. 1A and also necessarily true for aperture lens 110 to diverge rays to larger lateral extent as shown in Fig. 1A).
Regarding claim 28, Groever discloses at two opposite positions of the second metasurface and the third metasurface, a deflection direction of incident light on the second metasurface and a deflection direction of incident light on the third metasurface are opposite to each other with respect to a direction of an optical axis of the imaging lens (diverging and converging lenses, Fig. 1A).
Regarding claim 31, Groever discloses an imaging device comprising: the imaging lens of claim 19; and an image sensor configured to convert an optical image formed by the imaging lens into an electric signal (camera 380, Fig. 3A; [0004],[0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872